The defendant contends that his plea of guilty to criminal contempt in the first degree under indictment No. 07-00880 was not knowingly, voluntarily, and intelligently given because the *656County Court failed to advise him, at the time of the plea, that it intended to enter, at sentencing, an order of protection in favor of the complainant. The defendant’s contention is without merit since the order of protection was not part of the sentence imposed, and may be entered independently of the plea agreement (see People v Nieves, 2 NY3d 310, 316 [2004]; People v Dixon, 16 AD3d 517 [2005]; People v Peters, 232 AD2d 432 [1996]; People v Ela, 226 AD2d 474 [1996]; People v Oliver, 182 AD2d 716 [1992]).
Contrary to the defendant’s contention, the sentencing minutes reveal that the sentencing court clearly and unambiguously pronounced sentence with respect to his convictions of both of the counts of criminal contempt in the first degree charged against him, one as to each indictment (see CPL 380.20). Rivera, J.E, Covello, Angiolillo, Leventhal and Roman, JJ., concur.